Citation Nr: 1413621	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  08-19 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for disability manifested by chronic diarrhea.


REPRESENTATION

Appellant represented by:  The American Legion	


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Spruill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to August 1963.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2008, the Veteran and his spouse testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA. 

When this case was previously before the Board in August 2012, it was remanded for further development.  The case has since been returned to the Board for further appellate action.  

The record reflects that the Veteran has also been diagnosed with gastroesophageal reflux disease, a disorder that is not manifested by chronic diarrhea.  Therefore, it will not be addressed in this decision.  If the Veteran is seeking service connection for gastroesophageal disease, he should so inform the RO which should respond appropriately to any such claim from the Veteran.


FINDING OF FACT

A disorder manifested by chronic diarrhea was not present until more than one year following the Veteran's discharge from service and is not etiologically related to the Veteran's active service.  



CONCLUSION OF LAW

The criteria for service connection for disability manifested by chronic diarrhea have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA, by letters mailed in September 2004 and January 2005, prior to the initial adjudication of the claim.  Although the Veteran was not provided notice with respect to the disability-rating or effective-date element of the claim until March 2006, after the initial adjudication, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the Board has determined that service connection is not warranted for the claimed disability.  Consequently, no disability rating or effective date will be assigned, so the failure to provide earlier notice with respect to those elements of the claims is no more than harmless error.  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records have been obtained, as well as pertinent VA and private medical records.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Board notes the Veteran's wife's contention that the Veteran was not adequately examined during his VA examinations.  Specifically, in a letter dated in September 2012, the Veteran's wife, J.C., asserted that the examiner failed to consider the Veteran's statements, perform an adequate physical evaluation, and use the appropriate diagnostic testing methods.  However, the Board may assume the competency of any VA medical examiner as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).     

Moreover, as noted above, the Board remanded this case in August 2012 in order to obtain an opinion as to the etiology of the Veteran's diarrhea.  In conjunction with the remand, the VA examiner provided an opinion in November 2012, and determined that the Veteran's "claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner specifically took into account the Veteran's treatment records and statements, including the Veteran's assertions of ongoing symptoms.  The Board finds that the November 2012 opinion is adequate for purposes of determining service connection.  See Barr v. Nicholson, 21, Vet. App. 303, 311 (2007).  As such, the Board finds that the originating agency substantially complied with the directives of the Board's August 2012 remand.  See Stegall v. West, 11 Vet. App. 269 (1998).        

Accordingly, the Board will address the merits of the claim.  

II. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §  1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests peptic ulcer disease to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  


Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background & Analysis

The Veteran contends that he is entitled to service connection for chronic diarrhea, as he believes that this condition originated during his active duty service.  Specifically, he contends that he began experiencing symptoms of gastrointestinal problems while on active duty service and took antacids and anti-diarrhea medications to relieve his symptoms.  

Service treatment records show no complaints of digestive problems.  In his June 1963 Report of Medical History at separation, the Veteran denied a history of frequent indigestion or of stomach, liver, or intestinal trouble.  The report of the discharge examination in June 1963 shows that the abdomen/viscera and the anus/rectum were found to be normal on clinical evaluation.

The Veteran's wife, J.C., submitted statements in support of the Veteran's claim, asserting that the Veteran was in good health prior to entering active duty service and began to experience discomfort in his stomach, which forced him to carry around medication, such as Rolaids and Donegal.  J.C. also asserted that after active duty service, the Veteran's digestive problems progressed.  

The Veteran's brother, G.C., also submitted a statement in support of the Veteran's claim, asserting that the Veteran had increased difficulties with gastrointestinal problems, including an irritable bowel condition, previous to his honorable discharge.  G.C. also reported that the Veteran went to "sick call" on several occasions for this problem.  

The Board recognizes the post-service treatment records indicating diagnoses of and treatment for gastrointestinal problems.  In January 1995, the Veteran reported the "onset of abdominal cramps and diarrhea about one hour after meals starting three weeks ago."  He also indicated that he had experienced these symptoms "maybe once before, but much milder."  A colonoscopy revealed "rather diffused right-sided inflammatory bowel disease."  Treatment included the administration of medication, to include Azulfidine and Levsin.  During a follow-up evaluation in April 1995, the Veteran reported heartburn and taking over the counter medication.  The treating provider rendered an assessment of reflux esophagitis and right side inflammatory bowel disease.  

In a December 1997 treatment report, the Veteran's treating provider noted an assessment of colitis after clinical evaluation.  A November 1999 radiology report notes that the Veteran underwent diagnostic testing due to clinical indications of rectal bleeding and a history of colitis.  Diagnostic testing revealed ulcerative changes in the transverse colon and apparent sessile polyp in the posterior wall of the rectum.  

An October 2001 private treatment report noted that the Veteran underwent a colonoscopy with biopsy, due to a history of inflammatory bowel disease.  The treating provider rendered an impression of active inflammatory bowel disease, multiple pseudopolyps with narrowing of lumen, no evidence of diverticulosis, extremely redundant colon, and no significant hemorrhoidal disease.  A surgical pathology report during the same month notes an impression of, "surface leukocytic exudate suggestive of ulcer or erosion."  The Veteran underwent subsequent colonoscopies in October 2003 and October 2004, which revealed similar diagnostic results.  It was noted that the Veteran was administered medication to include Demerol and Versed.  

In June 2003, October 2003, March 2004, and August 2004 treatment reports, it was noted that the Veteran's ulcerative colitis remained in remission.

In February 2010, the Veteran underwent a VA examination.  The Veteran reported that during active duty service, he began to experience symptoms of gastrointestinal problems, such as substernal burning, burping, cramping, and heartburn.  Further, he indicated that he, "never visited to sick call or clinic nor reported these symptoms."  However, he indicated that he was, "given or prescribed a tablet similar to Tums, some sort of chalky tablet, which he chewed."  He asserted that his gastrointestinal problems continued after service, although he delayed seeking medical attention.  He reported that he used over the counter medication to treat his symptoms until his wife urged him to seek medical attention, approximately around the time they moved from New York to Phoenix in the 1980s.  

The examiner diagnosed ulcerative colitis and gastroesophageal reflux.  The examiner concluded that it could not be "determined medically that the Veteran did or did not have the onset ulcerative colitis or esophageal reflux in service."  The examiner noted, however, that there were no records which confirmed the existence of a gastrointestinal disability in service and no records within a reasonable time after service that would support a close time relationship to service.  Finally, the examiner noted that the first records of medical treatment were in 1995, 32 years after service, and did not indicate that the Veteran had a long history of gastrointestinal problems.  

In September 2012, the Veteran underwent a Disability Benefits Questionnaire, in which the VA physician diagnosed GERD.  In November 2012, the February 2010 VA examiner provided an addendum opinion.  The examiner diagnosed chronic ulcerative colitis and gastroesophageal reflux disease.  The examiner noted that the Veteran separated from service in 1963, and the first evidence in any records of any symptoms compatible with the Veteran's current diagnosis was in 1995, with a reference to a limited period of similar symptoms eight years earlier.  Further, the examiner noted that the earliest reference in the records to any gastrointestinal complaint was in a dental surgeon's note in April 1981, which reflected a history of a duodenal ulcer treated medically in 1980.  The examiner concluded that the, "claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  

On review of the evidence above, the Veteran is shown to have chronic ulcerative colitis, a disease accounting for his chronic diarrhea..  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his active service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  In this case, the service treatment records are negative for any gastrointestinal complaints in service, and in the Veteran's self-reported Report of Medical History at separation, the Veteran denied having digestive difficulties.  Further, the actual initial diagnosis of a gastrointestinal disability occurred many years after active duty service.  
  
Service connection may be granted for peptic ulcer disease (gastric or duodenal) that becomes manifest to a compensable degree within the first year after discharge from service even if not documented during service.  38 C.F.R. §§ 3.307, 3.309(a).  However, there is no evidence that peptic ulcer disease was present to any degree during the first year after discharge from service, so the presumption does not apply.

In this case, there is no competent medical opinion linking the claimed gastrointestinal disability to active service.  Instead, a VA examiner has indicated that the Veteran's current gastrointestinal disability is not related to service and the Board finds this opinion is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's probative value determined by whether it is supported by a detailed rationale/explanation); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  There is no contrary medical opinion of record.   

The Board has considered the statements of the Veteran and the other lay statements of record; however, the Veteran has not contended and the other lay statements do not show that he developed chronic diarrhea in service.  Moreover, while the Veteran might sincerely believe that his ulcerative colitis is related to his active service, his lay opinion concerning this matter requiring medical expertise is of no probative value.  As noted above, the September 2012 medical opinion addressing the Veteran's contention is against the claim.  

Accordingly, the criteria for service connection is not met and the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  




ORDER

Service connection for a disability manifested by chronic diarrhea is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


